Exhibit 10.3

SIXTH AMENDMENT OF LEASE

THIS SIXTH AMENDMENT is made and entered into this 20th day of December, 2013
(the “Effective Date”), by and between the NWP Building 5 LLC (“Landlord”) and
LeMaitre Vascular, Inc. (“Tenant”).

BACKGROUND

A. Landlord’s predecessor-in-interest, the Trustees of Northwest Associates, and
Tenant originally entered into a lease dated March 31, 2003, as amended by a
First Amendment of Lease dated as of May 21, 2004, and a Second Amendment of
Lease dated as of May 21, 2007 and a Third Amendment of Lease dated as of
February 26, 2008, and a Fourth Amendment of Lease dated as of October 31, 2008,
and a Fifth Amendment of Lease dated March 23, 2010 (the “Fifth Amendment”) (the
Lease and all amendments are collectively referred to as, the “Lease”) with
respect to the entire building measuring approximately 27,098 rentable square
feet (the “Building”) located at 63 Second Avenue, Northwest Park, Burlington,
MA; and

B. Pursuant to the Lease, the current Expiration Date is December 31, 2017.

C. The parties now desire to extend the term of the lease for a period of six
(6) additional years, to expire on December 31, 2023, and provide for certain
other modifications to the Lease on account of such extension.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other valuable consideration, the Lease is hereby modified and amended as of
the Effective Date, as follows:

1. The Background set forth above is hereby incorporated by reference.
Capitalized terms used herein without definition shall have the meanings given
them in the Lease.

2. The term of the Lease is hereby extended for a period of six (6) years, to
expire on December 31, 2023, and to be coterminous with Tenant’s two other
leases with Landlord, or its affiliates, in Northwest Park, the first such lease
being with Landlord’s affiliate, NW Building 4 LLC, dated March 31, 2003, as
amended, for certain premises located at 53 Second Avenue, Burlington, MA (the
“53 Second Ave Lease”), and the other being that certain lease with Landlord’s
affiliate, NW Building 3 Trust, executed concurrently with this Sixth Amendment
for premises located at 41 Second Avenue, Burlington, MA (the “41 Second Ave
Lease”).

3. Tenant acknowledges that Tenant currently occupies the Premises and that it
is familiar with the same and accepts the Premises in the condition it is in on
the Effective Date, it being expressly agreed that neither Landlord nor any
person acting under or on behalf of Landlord has made or implied any
representations or warranties concerning the Lease, the Premises or the
Property, or their condition or suitability for Tenant’s continued use. Tenant
agrees that it takes the Premises “as-is,” with all faults and without any such
representation or warranty, including any implied warranties. Tenant further
acknowledges and agrees that Landlord has no obligation to perform any
alterations or improvements to prepare the Premises for Tenant’s continued use
during the term, as extended by this Sixth Amendment.



--------------------------------------------------------------------------------

4. Commencing on January 1, 2018, the Annual Fixed Rent Rate and the Monthly
Fixed Rent Rate under the Lease shall be as follows:

 

Period:

   Annual Fixed
Rent Rate:      Monthly Fixed
Rent Rate:  

January 1, 2018 – December 31, 2018

   $ 298,080.00       $ 24,840.00   

January 1, 2019 – December 31, 2019

   $ 305,532.00       $ 25,461.00   

January 1, 2020 – December 31, 2020

   $ 313,164.00       $ 26,097.00   

January 1, 2021 – December 31, 2021

   $ 321,000.00       $ 26,750.00   

January 1, 2022 – December 31, 2022

   $ 329,028.00       $ 27,419.00   

January 1, 2023 – December 31, 2023

   $ 337,248.00       $ 28,104.00   

5. In Lease Section 8.1, as amended by Paragraph 10 of the Fifth Amendment,
clause (g) is hereby further amended by adding after “53 Second Ave Lease” the
words, “and/or that certain lease between Tenant and Landlord’s affiliate, NW
Building 3 Trust, for premises at 41 Second Ave”.

6. Landlord and Tenant each represent and warrant to the other that it has dealt
with no broker in connection with the consummation of this Sixth Amendment other
than The Stevens Group (the “Broker”) and in the event of any brokerage claims
other than by the Broker against Landlord or Tenant predicated upon prior
dealings with the other party (called, the “indemnifying party”), the
indemnifying party agrees to defend the same and indemnify and hold the other
party harmless against any such claim. Tenant shall be solely responsible for
paying all commissions due the Broker.

7. Each of Landlord and Tenant represents that the person executing this Sixth
Amendment is duly authorized to execute and deliver this Sixth Amendment on
behalf of said company, corporation and/or limited liability company.

8. This Sixth Amendment contains the entire agreement of the parties regarding
the subject matter hereof. There are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, express or
implied, among them, relating to this subject matter, other than as set forth
herein.

9. This Sixth Amendment shall not be valid and binding until executed and
delivered by Landlord, and may be executed in counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one and the same instrument. Any facsimile or other electronic transmittal of
original signature versions of this Sixth Amendment shall be considered to have
the same legal effect as execution and delivery of the original document and
shall be treated in all manner and respects as the original document.

 

2



--------------------------------------------------------------------------------

10. As amended hereby, the Lease is ratified and confirmed in all respects and
shall continue in full force and effect, and from and after the date of this
Sixth Amendment all references to the “Lease” shall mean the Lease, as amended
by this Sixth Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Sixth Amendment
of Lease under seal as of the date first written above.

 

LANDLORD:

NWP BUILDING 5 LLC,

a Massachusetts limited liability company

  By:   NW ASSOCIATES LLC, its sole Manager   By:  

/s/ Richard Robinson

  Print Name:   Richard Robinson   Title:   Manager   By:  

/s/ R. Winder Nordblom

  Print Name:   R. Winder Nordblom   Title:   Manager   By:  

/s/ Peter Nordblom

  Print Name:   Peter Nordblom   Title:   Manager

 

TENANT: LEMAITRE VASCULAR, INC. By:  

/s/ Joseph P. Pellegrino, Jr.

Print Name:   Joseph P. Pellegrino, Jr. Print Title:   Chief Financial Officer

 

3